                                                                  The Honorable Richard A. Jones
 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6
                                       AT SEATTLE
 7

 8
     JAMES McNELIS.,
 9
                            Plaintiff,
10
            v.                                           Case No. C19-01590-RAJ
11
                                                         ORDER GRANTING MOTIONS
     THE PRUDENTIAL INSURANCE                            TO SEAL
12   COMPANY OF AMERICA,
13
                            Defendant.
14

15
            This matter comes before the Court on the parties’ stipulated motions to seal.

16
     Dkt. ## 38, 41. “There is a strong presumption of public access to the court’s files.”

17
     Western District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare

18
     circumstances should a party file a motion, opposition, or reply under seal.” LCR

19
     5(g)(5). Normally the moving party must include “a specific statement of the applicable
     legal standard and the reasons for keeping a document under seal, with evidentiary
20
     support from declarations where necessary.” LCR 5(g)(3)(B).
21
            Under LCR 5(g), whichever party designates a document confidential must
22
     provide a “specific statement of the applicable legal standard and the reasons for keeping
23
     a document under seal, including an explanation of: (i) the legitimate private or public
24
     interest that warrant the relief sought; (ii) the injury that will result if the relief sought is
25
     not granted; and (iii) why a less restrictive alternative to the relief sought is not
26
     sufficient.” LCR 5(g).

     ORDER – 1
 1          Plaintiff filed several documents, designated by Prudential as “Confidential,” in
 2   support of his opposition to Prudential’s cross-motion for summary judgment.
 3   Prudential argues that there are “compelling reasons” to keep these documents under seal
 4   because they contain confidential third-party tax information as well as information
 5   regarding Prudential’s contracts with third-party vendors that could be used by business
 6   competitors. Plaintiff objects to Prudential’s request to keep the documents under seal.
 7          Here, Prudential has demonstrated compelling reasons to keep this confidential

 8   information under seal. Kamakana v. Cty. of Honolulu, 447 F.3d 1172, 1178-81 (9th

 9   Cir. 2006). The Court has reviewed the documents and finds that they contain

10   proprietary and confidential business information. See Moussouris v. Microsoft Corp.,

11   No. 15-cv-1483 JLR, 2018 WL 2124162, at *2 (W.D. Wash. Apr. 24, 2018); Watts v.

12   Metro. Life Ins. Co., No. 09-829, 2010 WL 11508844, at *2-4 (S.D. Cal. Oct. 7, 2010).

13   Additionally, the Court agrees that Prudential’s interest in protecting its confidential

14   business information outweighs the right of public access. Douglas v. Xerox Bus. Servs.

15   LLC, No. C12-1798-JCC, 2014 WL 12641056, at *1 (W.D. Wash. Apr. 11, 2014).

16   Accordingly, the Court will permit these documents to remain under seal. However,

17
     Plaintiff must also file redacted copies of each of the exhibits on the public record.

18
            For the foregoing reasons, the parties’ stipulated motions to seal are GRANTED.

19
     Dkt. ## 38, 41.

20          DATED this 9th day of April, 2020.

21

22

23
                                                       A
                                                       The Honorable Richard A. Jones
24                                                     United States District Judge
25

26




     ORDER – 2
